Filed 1/15/14 P. v. Beard CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Placer)




THE PEOPLE,                                                                                  C074030

                   Plaintiff and Respondent,                                     (Super. Ct. No. 62-112567)

         v.

MATTHEW CHRISTOPHER BEARD,

                   Defendant and Appellant.




         On March 9, 2012, Placer County Sheriff’s deputies responded to a report of a
verbal dispute at the defendant’s trailer. The victim, defendant’s wife, told the deputies
that defendant had been drinking alcohol and abused prescription pain killers. She also
said defendant threatened to kill her; he was sitting on the bed, holding a large hunting
knife and said if she did not leave the trailer he would kill her with the knife or drown her
in a puddle. Scared for her life, the victim left the trailer.
         The deputies approached the trailer and yelled for defendant to come outside (the
victim warned the deputies there were knives all over the trailer). When defendant did
not respond, the deputies pushed open the already opened door and again asked defendant

                                                             1
to come outside. This time, defendant said “ ‘fuck you, ’ ” and refused. The deputies
received that same response three more times before they entered the trailer, at which
point defendant stood up from the bed and said “ ‘get the fuck out of my house.’ ” The
deputies advised defendant he was under arrest and he said, “ ‘fuck you.’ ”
        The deputies then tried to detain defendant. As they reached for him, defendant
doubled up his fists. They grabbed his arm and he pulled away, spinning into the corner
of the bed. The deputies told defendant to stop resisting or he would be “tased”;
defendant’s only response was, “ ‘fuck you, get out of my house.’ ” After wrestling with
defendant, the deputies were able to get him into handcuffs but defendant continued to
struggle. Outside of the trailer, they put defendant on the ground. Defendant spat on the
deputies, kicked them, and tried to bite them. When they were finally able to gain full
control of defendant (using a “TMJ Nerve Stimulant” and figure four leg lock), the
deputies put a spit sock over his face.
        As the deputies prepared defendant for transport to jail, defendant intentionally
urinated on himself, then laughed about it. When the deputies advised defendant of his
Miranda1 rights and asked if he wanted to talk to them, defendant said: “ ‘go fuck
yourself.’ ” The deputies put defendant in an uncaged patrol car and he immediately
started banging his ahead against the door. The deputies then went inside the trailer and
found the hunting knife defendant was holding when he threatened the victim. The blade
on the knife was 10 inches long and two inches wide. The handle was five inches long.
        The deputies moved defendant into a caged patrol car to take him to jail. As they
moved him, defendant renewed his efforts to resist the deputies. The deputies first took
defendant to the hospital for medical clearance. At the hospital, defendant refused to let




1   Miranda v. Arizona (1966) 384 U.S. 436 [16 L. Ed. 2d 694] (Miranda).

                                              2
the deputies take photographs of him, once again the deputies had to use control holds to
get defendant under control. After defendant was cleared he was taken to jail.
         Inside the jail, deputies obtained an emergency protective order for the victim. As
one of the deputies attempted to serve the protective order on defendant, defendant told
the deputy to “ ‘get the fuck out of here or I will spit on you.’ ” Defendant counted from
three then got off the bed and “lung[ed]” at the deputy. The deputy knocked defendant
back onto his bed and defendant, with a closed fist, hit the deputy in the cheek.
Defendant began to “roll” toward the deputy, who “delivered two closed fist jabs to
[defendant’s] face,” before defendant had to be “tased.”
         The deputies then gave a copy of the protective order to the victim. She showed
the deputies the bruises on her arm from where defendant grabbed her two hours earlier.
She also told the deputies that, while they were arguing, defendant grabbed her and
pushed her toward the bathroom saying, “ ‘I’m about to show you what kind of man I
am.’ ”
         Defendant was subsequently charged with making criminal threats (Pen. Code,
§ 422),2 domestic violence (§ 273.5, subd. (a)), two counts of battery (§ 243, subd.
(e)(1)), resisting an executive officer (§ 69), resisting a peace officer or emergency
medical technician (§148, subd. (a)(1)), and battery upon an officer and emergency
personnel (§ 243, subd. (b)). The People further alleged defendant was previously
convicted of a serious felony (§§ 1170.12, subd. (a) & 667, subds. (b)-(i)) and previously
served a term in prison (§ 667.5, subd. (b)).
         Defendant pleaded no contest to the domestic violence charge, to resisting an
officer, and to a misdemeanor charge of making criminal threats.3 Defendant also


2   Undesignated statutory references are to the Penal Code.
3 Defendant also admitted to misdemeanor driving under the influence in Placer County
case No. 62-116442. Defendant was later sentenced in that matter to 180 days in prison,

                                                3
admitted he was previously convicted of a serious or violent felony and served a term in
prison. In exchange for defendant’s plea, the People agreed to a stipulated, aggregate
term of eight years four months in state prison and to dismiss the remaining charges.
Following a report from the probation department, defendant was sentenced in
accordance with his plea.
       Defendant appeals; he did not request a certificate of probable cause.
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal. 3d 436.) Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. More than 30 days elapsed,
and we received no communication from defendant. Having undertaken an examination
of the entire record, we find no arguable error that would result in a disposition more
favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed.




                                              BLEASE                    , Acting P. J.


We concur:


         ROBIE                      , J.


         BUTZ                       , J.


to be served concurrent to the sentence imposed in this case, Placer County case No.
62-112567.

                                              4